
	
		I
		111th CONGRESS
		2d Session
		H. R. 4525
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on the
			 Budget and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to expand the
		  eligibility for concurrent receipt of military retired pay and veterans’
		  disability compensation to include all members of the uniformed services who
		  are retired under chapter 61 of such title for disability, regardless of the
		  members’ disability rating percentage.
	
	
		1.Expansion of eligibility for
			 concurrent receipt of military retired pay and veterans’ disability
			 compensation to include all chapter 61 disability retirees regardless of
			 disability rating percentage
			(a)Phased expansion
			 concurrent receiptSubsection (a) of section 1414 of title 10,
			 United States Code, is amended to read as follows:
				
					(a)Payment of both
				retired pay and disability compensation
						(1)Payment of both
				required
							(A)In
				generalSubject to subsection
				(b), a member or former member of the uniformed services who is entitled for
				any month to retired pay and who is also entitled for that month to veterans’
				disability compensation for a qualifying service-connected disability (in this
				section referred to as a qualified retiree) is entitled to be
				paid both the retired pay and the veterans’ disability compensation for that
				month without regard to sections 5304 and 5305 of title 38.
							(B)Applicability of
				full concurrent receipt phase-in requirementDuring the period beginning on January 1,
				2004, and ending on December 31, 2013, payment of retired pay to a qualified
				retiree is subject to subsection (c).
							(C)Phase-in
				exception for 100 percent disabled retireesThe payment of
				retired pay is subject to subsection (c) only during the period beginning on
				January 1, 2004, and ending on December 31, 2004, in the case of the following
				qualified retirees:
								(i)A
				qualified retiree receiving veterans’ disability compensation for a disability
				rated as 100 percent.
								(ii)A
				qualified retiree receiving veterans’ disability compensation at the rate
				payable for a 100 percent disability by reason of a determination of individual
				unemployability.
								(D)Phase-in
				exception for certain chapter 61 disability retireesSubject to subsection (b), on and after
				January 1, 2011, subsection (c) shall not apply to a qualified retiree who has
				a qualifying service-connected disability described in subparagraph (B) or (C)
				of paragraph (2).
							(2)Qualifying
				service-connected disability definedIn this section, the term
				qualifying service-connected disability, with respect to a
				qualified retiree, means the following:
							(A)In the case of a
				qualified retiree receiving retired pay under any provision of law other than
				chapter 61 of this title, or under chapter 61 with 20 years or more of service
				otherwise creditable under section 1405 or computed under section 12732 of this
				title, a service-connected disability or combination of service-connected
				disabilities that is rated as disabling by the Secretary of Veterans
				Affairs.
							(B)In the case of a qualified retiree
				receiving retired pay under chapter 61 of this title with less than 20 years of
				service otherwise creditable under section 1405 or computed under section 12732
				of this title, a service-connected disability or combination of
				service-connected disabilities that is rated by the Secretary of Veterans
				Affairs at the disabling level specified in one of the following clauses (and
				is effective on or after the date specified in the applicable clause):
								(i)January 1, 2011,
				rated 100 percent, or a rate payable at 100 percent by reason of individual
				unemployability or rated 90 percent.
								(ii)January 1, 2012,
				rated 80 percent or 70 percent.
								(iii)January 1, 2013,
				rated 60 percent or 50 percent.
								(C)In the case of a qualified retiree
				receiving retired pay under chapter 61 regardless of years of service, a
				service-connected disability or combination of service-connected disabilities
				that is rated by the Secretary of Veterans Affairs at the disabling level
				specified in one of the following clauses (and is effective on or after the
				date specified in the applicable clause):
								(i)January 1, 2014,
				rated 40 percent or 30 percent.
								(ii)January 1, 2015,
				any
				rating.
								.
			(b)Conforming
			 amendment to special rules for chapter 61 disability retireesSubsection (b) of such section is amended
			 to read as follows:
				
					(b)Special rules
				for chapter 61 disability retirees.
						(1)Career
				retireesThe retired pay of a member retired under chapter 61 of
				this title with 20 years or more of service otherwise creditable under section
				1405 of this title, or at least 20 years of service computed under section
				12732 of this title, at the time of the member’s retirement, is subject to
				reduction under sections 5304 and 5305 of title 38, but only to the extent that
				the amount of the member’s retired pay under chapter 61 of this title exceeds
				the amount of retired pay to which the member would have been entitled under
				any other provision of law based upon the member’s service in the uniformed
				services if the member had not been retired under chapter 61 of this
				title.
						(2)Special rule for
				retirees with fewer than 20 years of serviceThe retired pay of a member retired under
				chapter 61 of this title with fewer than 20 years of creditable service
				otherwise creditable under section 1405 or computed under section 12732 of this
				title, at the time of the member’s retirement, is subject to reduction under
				sections 5304 and 5305 of title 38, but only to the extent that the amount of
				the member’s retired pay under chapter 61 of this title exceeds the amount
				equal to 2½ percent of the member’s years of creditable service multiplied by
				the member’s retired pay base under section 1406(b)(1) or 1407 of this title,
				whichever is applicable to the
				member.
						.
			(c)Full concurrent
			 receipt phase-InSubsection (c) of such section is
			 amended—
				(1)by striking
			 the second sentence of  in the matter preceding paragraph (1);
			 and
				(2)in paragraph (1),
			 by adding at the end the following new subparagraph:
					
						(G)For a month for
				which the retiree receives veterans’ disability compensation for a disability
				rated as 40 percent or less or has a service-connected disability rated as zero
				percent,
				$0.
						.
				(d)Clerical
			 amendments
				(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
					
						1414.Concurrent
				receipt of retired pay and veterans’ disability
				compensation
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 71 of
			 such title is amended by striking the item related to section 1414 and
			 inserting the following new item:
					
						
							1414. Concurrent receipt of retired pay
				and veterans’ disability
				compensation.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
			(f)Funding
			 OffsetThe Chairman of the
			 Committee on the Budget of the House of Representatives shall provide the
			 necessary adjustments in allocations, aggregates, and other appropriate levels
			 in the concurrent resolution on the budget for fiscal year 2011 to implement
			 this section and the amendments made by this section.
			
